Name: Commission Regulation (EEC) No 837/83 of 11 April 1983 amending Regulation (EEC) No 28/81 laying down transitional provisions concerning the holding and putting into circulation of Greek viticultural products following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/6 Official Journal of the European Communities 12. 4. 83 COMMISSION REGULATION (EEC) No 837/83 of 11 April 1983 amending Regulation (EEC) No 28/81 laying down transitional provisions concerning the holding and putting into circulation of Greek viticultural products following the accession of Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas Council Regulation (EEC) No 124/83 of 17 January 1983 (') extended to 31 December 1983 the period specified in Article 73 ( 1 ) of the Act of Acces ­ sion ; Whereas it has not been possible within the time limit laid down in Commission Regulation (EEC) No 28/81 (2), as amended by Regulation (EEC) No 2285/81 (3), to dispose of certain viticultural products produced in Greece before accession that do not meet the requirements of Community provisions ; whereas the time limit in question should therefore be deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 28/81 '31 December 1982' is replaced by '31 December 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 17, 21 . 1 . 1983 , p . 1 . (2) OJ No L 2, 1 . 1 . 1981 , p . 3 . 0 OJ No L 223 , 8 . 8 . 1981 , p . 14 .